internal_revenue_service national_office technical_advice_memorandum index number control number tam-115431-98 number release date district_director taxpayer’s name taxpayer’s address taxpayer_identification_number quarters involved date of conference issue whether additional charges for failure to pay a bill on time late charges paid_by customers of cellular telephone_companies are subject_to the excise_tax on communications_services under sec_4251 of the internal_revenue_code conclusion late charges paid_by customers of cellular telephone_companies are subject_to the excise_tax on communications_services under sec_4251 facts taxpayer is a provider of cellular telephone service which is a communications service subject_to excise_tax under sec_4251 taxpayer collects the tax every month on amounts that it bills its customers for the telephone service it provides during the month taxpayer accrues and remits the tax regardless of when it actually receives payment when customers fail to pay their bill by the identified due_date a late charge is imposed equal to a fixed percentage of the customers’ outstanding balance from previous months taxpayer states that the purpose of the late charge is to compensate taxpayer for the lost time_value_of_money and to offset separate administrative expenses that arise as a result of taxpayer’s efforts to collect past due amounts taxpayer has not collected or paid excise_tax on these late charges law and analysis sec_4251 imposes a tax on amounts paid for taxable communications_services pursuant to sec_4251 the tax shall be paid_by the person paying for the services under sec_4291 the district_director telephone company furnishing the services is responsible for collecting the tax and paying it over to the united_states sec_4252 defines local_telephone_service as access to a local telephone system and the privilege of telephonic quality communication with substantially_all persons having telephone or radio telephone stations constituting a part of such local telephone system and any facility or service provided in connection therewith sec_49_4252-1 of the facilities and services excise_tax regulations states that where the charge for telephone service includes an additional_charge for not making payment within a specified time the total amount_paid including the additional_charge is the basis for computing the amount of tax due the regulation does not define the term local_telephone_service however prior to the term general telephone service included local_telephone_service thus the regulation which does define general telephone service applies equally to local_telephone_service the term general telephone service was ultimately replaced in sec_4251 and sec_4252 with the term local_telephone_service by the excise_tax reduction act of etra 1965_2_cb_568 the legislative_history of etra states in part that the term local_telephone_service was adopted in place of general telephone service in order to make it clear that it is the service as such which is being taxed and not merely the equipment being supplied thus in the case of local_telephone_service it is the right of access to a local telephone system and the privilege of telephonic quality communication which is taxed together with facilities or services provided with this service h_r rep no 89th cong 1st sess 1965_2_cb_643 s rep no 89th cong 1st sess 1965_2_cb_676 when sec_4251 and sec_4252 were amended in late charges were not specifically excluded from the tax_base even though the regulations clearly included these amounts in the tax_base if congress had wanted a different result it would have insured it by changing the law accordingly late charges paid_by customers are subject_to the tax imposed by sec_4251 as amounts paid for local_telephone_service caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent under sec_6110 names addresses and identifying numbers have been deleted
